Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
August 17, 2011 (the “Effective Date”), by and between HealthMarkets, Inc., a
Delaware corporation (“HealthMarkets” or the “Company”) and K. Alec Mahmood (the
“Executive”). Certain capitalized terms used herein are defined in Section 23.
WHEREAS, the Company desires to continue to employ the Executive, and the
Executive desires to continue to be employed by the Company;
WHEREAS, the Company and the Executive desire to set forth in this Agreement the
terms and conditions of Executive’s employment with the Company; and
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, it is agreed as follows:
1. Employment. Effective as of the Effective Date, the Company hereby agrees to
employ the Executive, and the Executive hereby agrees to be employed by the
Company, upon the terms and conditions set forth herein. The employment
relationship between the Company and the Executive shall be governed by the
general employment policies and practices of the Company, including without
limitation those relating to the Company’s Code of Professional Conduct, the
treatment of confidential information and avoidance of conflicts; provided,
however, that when the terms of this Agreement differ from or are in conflict
with the Company’s general employment policies or practices, the terms of this
Agreement shall control. The Executive shall serve as an officer and/or an
employee of any Subsidiary, as may be requested from time to time by the
Reporting Person (as such term is defined in Section 3(a) below) and without any
additional compensation, unless otherwise determined by the Reporting Person. In
addition, the Executive’s service as an officer and/or an employee of any
Subsidiary will be encompassed within any reference made in this Agreement to
employment by the Company. If the Executive serves as an officer and/or an
employee of any Subsidiary, any payment or provision of benefits to the
Executive by such Subsidiary shall fulfill the Company’s obligation to make such
payment or provide such benefits pursuant to the terms of this Agreement.
2. Term. Subject to earlier termination of the Executive’s employment as
provided under Section 9, the Executive’s employment shall be for an initial
term commencing on the Effective Date (the “Commencement Date”) and ending on
the second anniversary of the Effective Date (the “Initial Employment Term”);
provided, however, that at the end of the Initial Employment Term and on each
succeeding anniversary of the Commencement Date, the employment of the Executive
will be automatically continued upon the terms and conditions set forth herein
for one additional year (each, a “Renewal Term”), unless either party to this
Agreement gives the other party written notice (in accordance with Section 17)
of such party’s intention to terminate this Agreement and the employment of the
Executive at least ninety (90) days prior to the end of such initial or extended
term. For purposes of this Agreement, the Initial Employment Term and any
Renewal Term shall collectively be referred to as the “Employment Term.”

 

 



--------------------------------------------------------------------------------



 



3. Position and Duties of the Executive.
(a) The Executive shall serve in the position set forth on Exhibit A and shall
report directly to the position set forth on Exhibit A attached hereto (the
“Reporting Person”). The Executive shall have such duties, responsibilities and
authority commensurate with the Executive’s position and such related duties and
responsibilities, as from time to time may be assigned to the Executive by the
Reporting Person. In addition, the Executive will be subject to, and will act in
substantial accordance with, all reasonable lawful instructions and directions
of the Board and all applicable reasonable policies and rules thereof as are
consistent with the above position, duties, responsibilities and authority.
(b) During the Employment Term, the Executive shall, except as may from time to
time be otherwise agreed in writing by the Company and during vacations (as set
forth in Section 7 hereof) and authorized leave, devote substantially all of his
normal business working time and his best efforts, full attention and energies
to the business of the Company, the performance of the Executive’s duties
hereunder and such other related duties and responsibilities as may from time to
time be reasonably prescribed by the Board or any committee thereof, the
Reporting Person or any committee or person delegated by the Reporting Person,
in each case, within the framework of the Company’s policies and objectives.
(c) During the Employment Term and provided that such activities do not either
(i) contravene the provisions of Section 3(a), 3(b), 11 or 12 hereof or
(ii) materially interfere with the performance of the Executive’s duties
hereunder, the Executive may continue to serve as a member of the governing
board of the governmental, educational, charitable or other community affairs
organizations set forth on Exhibit A attached hereto. The Executive may retain
all fees and other compensation from any such service, and the Company shall not
reduce his compensation by the amount of such fees.
4. Compensation.
(a) Base Salary. During the Employment Term, the Company shall pay to the
Executive a base salary of not less than the amount set forth on Exhibit A
attached hereto per annum (the “Base Salary”). The Executive’s Base Salary may
be increased (but not decreased) from time to time by the Committee in its sole
discretion, payable at the times and in the manner consistent with the Company’s
general policies regarding compensation of executive employees. Such Base Salary
shall be reviewed by the Board or an authorized committee of the Board at least
annually for purposes of evaluating an increase in the Executive’s Base Salary.
(b) Cash Incentive Compensation. With respect to each fiscal year of the Company
commencing with the Company’s 2011 fiscal year, all or part of which is
contained in the Employment Term, the Executive will be eligible to participate
in the Company’s annual management incentive program or arrangement approved by
the Board (or any authorized committee thereof) or any successor program or plan
thereto or thereunder on terms and conditions no less favorable to the Executive
than those available to similarly situated executives of the Company, with a
target bonus opportunity of the percentage of the Base Salary set forth on
Exhibit A attached hereto (the “Target Bonus Percentage”) and a maximum bonus
opportunity of not less than the percentage of the Base Salary set forth on
Exhibit A attached hereto (the “Annual Bonus Percentage”). The Board (or any
authorized committee thereof) shall have the authority to establish performance
metrics and such other terms and conditions of the annual management incentive
program pursuant to which such bonuses may be earned.

 

2



--------------------------------------------------------------------------------



 



(c) Equity Compensation. The Executive will be eligible to participate in the
Company’s MOP and any other incentive, equity-based and deferred compensation
plans and programs or arrangements as may be determined by the Board or any
successor programs or plans thereto or thereunder.
5. Employee Benefits. In addition to the compensation described in Section 4,
the Executive shall be eligible to participate in the employee benefit plans and
programs, and to receive perquisites, provided from time to time to similarly
situated executives of the Company and its Subsidiaries generally.
6. Expenses. During the Employment Term, the Company shall pay or reimburse the
Executive for reasonable and necessary expenses incurred by the Executive in
connection with the Executive’s performance of the Executive’s duties on behalf
of the Company and its Subsidiaries in accordance with the expense policy of the
Company applicable to similarly situated executives of the Company and its
Subsidiaries generally.
7. Vacation. The Executive shall be entitled to a number of days of vacation per
year in accordance with the Company’s policies, whether written or unwritten,
regarding vacation for similarly situated executives of the Company and its
Subsidiaries generally. Subject to the Company’s policies, the duration of such
vacations and the time or times when they shall be taken will be determined by
the Executive in consultation with the Company.
8. Termination.
(a) Termination of Employment by the Company. The Executive’s employment
hereunder may be terminated by the Company or any of its Subsidiaries that
employ the Executive for any reason or no reason (including with or without
Cause or notification by the Company at any time during the Employment Term
pursuant to Section 2 that the Company intends to terminate the Agreement and
the Executive’s employment, rather than allow the Agreement to renew
automatically) by written notice as provided in Section 17. If the Company
terminates the Executive’s employment with Cause, all of the Executive’s Option
Rights, whether or not vested, will be immediately forfeited. Stock Options, if
any, held by the Executive following termination of the Executive’s employment
with the Company or any of its Subsidiaries, shall remain exercisable in
accordance with their terms.
(b) Voluntary Termination by the Executive. The Executive may voluntarily
terminate the Executive’s employment with or without Good Reason at any time by
notice to the Company as provided in Section 17.
(c) Benefits Period. Subject to Section 9 and any benefit continuation
requirements of applicable laws, in the event the Executive’s employment
hereunder is terminated for any reason whatsoever, the compensation and benefits
obligations of the Company under Sections 4 and 5 shall cease as of the
effective date of such termination, except for any compensation and benefits
earned but unpaid through such date.

 

3



--------------------------------------------------------------------------------



 



(d) Call Right. Upon termination of the Executive’s employment with the Company
or any of its Subsidiaries for any reason prior to an IPO, the Company will have
the right to purchase (the “Call Right”) any of the Executive’s shares of
HealthMarkets’ Class A-1 common stock in accordance with the terms and
conditions of the Stockholders Agreement.
(e) Resignation from All Positions. Notwithstanding any other provision of this
Agreement to the contrary, upon the termination of the Executive’s employment
for any reason, unless otherwise requested by the Board, the Executive shall
immediately resign from all positions that he holds with the Company, its
Subsidiaries and any of their affiliates (and with any other entities with
respect to which the Company has requested the Executive to perform services),
as applicable, including, without limitation, the Board and all boards of
directors of any affiliates. The Executive hereby agrees to execute any and all
documentation to effectuate such resignations upon request by the Company, but
he shall be treated for all purposes as having so resigned upon termination of
his employment, regardless of when or whether he executes any such
documentation.
9. Termination Payments and Benefits. If, during the Employment Term, the
Executive’s employment hereunder is terminated by the Company without Cause (and
other than by reason of the Executive’s death or Disability), or the Executive
terminates his employment for Good Reason, subject to (i) the Executive
execution and non-revocation of a release of claims against the Company by the
60th day following the date of the Executive’s termination of employment (the
“Release Deadline”), substantially in the form attached hereto as Exhibit B,
(ii) the terms of Section 13 and (iii) the Executive’s continued compliance with
the covenants of Sections 11 and 12, during the Payment Period, then in such
case the Company shall be obligated to pay to the Executive such payments and
make available to the Executive such benefits as are set forth in this Section 9
during the Payment Period.
(a) Salary Continuation. The Executive will be entitled to receive an amount
equal to the sum of; (i) one (1) times the Executive’s Base Salary in effect at
the time of termination of employment and (ii) one (1) times an amount equal to
the product of (A) the Executive’s Base Salary in effect at the time of
termination of employment and (B) the Executive’s Target Bonus Percentage for
the year of the Executive’s termination of employment, or if the Target Bonus
Percentage has not been set for such year as of the date of the termination of
employment, the Target Bonus Percentage for the immediately preceding year (the
sum of (i) and (ii), the “Termination Payments”), such amount to be payable in
equal installments payable over the Payment Period. Termination Payments shall
be paid to the Executive in accordance with the Company’s regular payroll
schedule for the duration of the Payment Period, provided, however that if the
Executive’s employment with the Company terminates at a time during the calendar
year when the initial Termination Payment could occur in the calendar year
following the calendar year during which the Executive’s employment was
terminated based on the Release Deadline, then the Termination Payments shall
begin on the later of (i) January 1 of the calendar year following the calendar
year during which the termination of the Executive’s employment with the Company
occurs and (ii) the first regularly scheduled payroll following the payroll
period in which the Executive executed and did not revoke the Release, with any
Termination Payments that would have been made during the period between the
date of termination of employment and the first Termination Payment date, as
determined based on the foregoing, to be paid in a lump sum on the first
Termination Payment date. In the event that the Executive dies while any
Termination Payments are still payable to the Executive hereunder, unless
otherwise provided herein, all such unpaid amounts shall be paid, not later than
the tenth (10th) business day following the Executive’s death, to the
Executive’s beneficiary as named on the Executive’s 401(k) plan beneficiary
forms, or, if no such beneficiary is so named, then to the Executive’s estate,
in the form of a lump sum cash payment equal to the remaining Termination
Payments.

 

4



--------------------------------------------------------------------------------



 



(b) Bonus Entitlement. To the extent the Executive’s termination of employment
occurs after the last day of the first quarter of an applicable Company fiscal
year, the Executive will be entitled to receive a pro rata portion of the
Executive’s Target Bonus Percentage (based on the number of days the Executive
was employed with the Company during such fiscal year of termination divided by
365) multiplied by the Executive’s Base Salary, which amount shall be payable
over the Payment Period; provided, however, that, if the Target Bonus Percentage
has not been set for the year in which the date of termination occurs, the
Executive’s Target Bonus Percentage for purpose of this Section 9(b) shall be
the Executive’s Target Bonus Percentage for the year immediately preceding the
year in which the Executive’s employment is terminated hereunder.
(c) Equity Compensation. To the extent not previously vested, cancelled or
expired, the Executive will vest in any grant of Option Rights in accordance
with their terms, which will remain exercisable in accordance with their terms.
(d) Welfare Benefits. During the Payment Period, the Company shall maintain in
full force and effect for the continued benefit of the Executive all employee
welfare benefit plans in which the Executive was entitled to participate
immediately prior to the Executive’s termination or shall arrange to make
available to the Executive benefits (except disability coverage) substantially
similar to those which the Executive would otherwise have been entitled to
receive if his employment had not been terminated. Such welfare benefits shall
be provided to the Executive on the same terms and conditions under which the
Executive was entitled to participate immediately prior to his termination of
employment, including any applicable employee contributions.
(e) Not Compensation for Benefit Plans. Any payments under this Section 9 to the
Executive shall not be taken into account for purposes of any retirement plan
(including any supplemental retirement plan or arrangement) or other benefit
plan sponsored by the Company, except as otherwise expressly required by such
plans or applicable law.
(f) No Obligation to Mitigate. The Executive is under no obligation to mitigate
damages or the amount of any payment provided for hereunder by seeking other
employment or otherwise.

 

5



--------------------------------------------------------------------------------



 



10. Certain Additional Payments by the Company. Anything in this Agreement to
the contrary notwithstanding, in the event that it is determined (as hereafter
provided) that any payment (other than the Gross-Up Payments provided for in
this Section 10 and Exhibit C attached hereto) or distribution by the Company,
its Subsidiaries or any of its affiliates to or for the benefit of the
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise pursuant to or by reason of any other
agreement, policy, plan, program or arrangement, including any stock option,
performance share, performance unit, stock appreciation right or similar right,
or the lapse or termination of any restriction on or the vesting or
exercisability of any of the foregoing (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code (or any successor provision
thereto) by reason of being considered “contingent on a change in ownership or
control” of the Company, within the meaning of Section 280G of the Code (or any
successor provision thereto) or to any similar tax imposed by state or local
law, or any interest or penalties with respect to such tax (such tax or taxes,
together with any such interest and penalties, being hereafter collectively
referred to as the “Excise Tax”), then the Executive will be entitled to receive
an additional payment or payments (collectively, a “Gross-Up Payment”) (subject
to Paragraph 7 of Exhibit C attached hereto). The Gross-Up Payment will be in an
amount such that, after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payment. For purposes
of determining the amount of the Gross-Up Payment, the Executive will be
considered to pay (1) federal income taxes at the highest rate in effect in the
year in which the Gross-Up Payment will be made and (2) state and local income
taxes at the highest rate in effect in the state or locality in which the
Gross-Up Payment would be subject to state or local tax, net of the maximum
reduction in federal income tax that could be obtained from deduction of such
state and local taxes. The obligations set forth in this Section 10 will be
subject to the procedural provisions described in Exhibit C attached hereto.
11. Confidentiality.
(a) The Executive acknowledges that in the course of his employment by the
Company, he will or may have access to and become informed of confidential or
proprietary information of the Company and its Subsidiaries (“Confidential
Information”), which is a competitive asset, including, without limitation,
(i) the terms of any agreement between the Company and any employee, customer or
supplier, (ii) pricing strategy, (iii) merchandising and marketing methods,
(iv) product development ideas and strategies, (v) personnel training and
development programs, (vi) financial results, (vii) strategic plans and
demographic analyses, (viii) proprietary computer and systems software, and
(ix) any non-public information concerning the Company, its employees, suppliers
or customers. The Executive agrees that he will keep all Confidential
Information in strict confidence during the term of his employment by the
Company and thereafter, and will never directly or indirectly make known,
divulge, reveal, furnish, make available, or use any Confidential Information
(except in the course of his regular authorized duties on behalf of the
Company). The Executive agrees that the obligations of confidentiality under
this Section 11 shall survive termination of the Executive’s employment with the
Company regardless of any actual or alleged breach by the Company of this
Agreement, until and unless any such Confidential Information shall have become,
through no fault of the Executive, generally known to the public or the
Executive is required by lawful service of process, subpoena, court order, law
or the rules or regulations of any regulatory body to which he is subject to
make disclosure (after providing to the Company a copy of the documents seeking
disclosure of such information and giving the Company prompt notice upon receipt
of such documents and prior to their disclosure). All records, files, memoranda,
reports, customer lists, drawings, plans, documents and the like relating to the
Company’s business that the Executive uses, prepares or comes into contact with
during the course of the Executive’s employment shall remain the sole property
of the Company and/or its affiliates, as applicable, and shall be turned over to
the Company upon termination of the Executive’s employment. The Executive’s
obligations under this Section 11 are in addition to, and not in limitation of
or preemption of, all other obligations of confidentiality which the Executive
may have to the Company under general legal or equitable principles.

 

6



--------------------------------------------------------------------------------



 



(b) Except in the ordinary course of the Company’s business, the Executive has
not made, nor shall at any time following the date of this Agreement, make or
cause to be made, any copies, pictures, duplicates, facsimiles or other
reproductions or recordings or any abstracts or summaries including or
reflecting Confidential Information. All such documents and other property
furnished to the Executive by the Company or any of its Subsidiaries or
affiliates or otherwise acquired or developed by the Company or any of its
Subsidiaries or affiliates shall at all times be the property of the Company.
Upon termination of the Executive’s employment with the Company, the Executive
will return to the Company any such documents or other property of the Company
or any of its Subsidiaries or affiliates which are in the possession, custody or
control of the Executive.
(c) Without the prior written consent of the Company (which may be withheld for
any reason or no reason), except in the ordinary course of the Company’s
business, the Executive shall not at any time following the date of this
Agreement use for the benefit or purposes of the Executive or for the benefit or
purposes of any other person, firm, partnership, association, trust, venture,
corporation or business organization, entity or enterprise or disclose in any
manner to any person, firm, partnership, association, trust, venture,
corporation or business organization, entity or enterprise any Confidential
Information.
12. Covenant Not to Compete; Covenant Not to Solicit. For a period commencing on
the Commencement Date and for a period ending one (1) year after the termination
of the Executive’s employment with the Company for any reason (the “Restricted
Period”), including termination for Cause or the Executive’s voluntary
resignation without Good Reason, the Executive acknowledges and agrees that he
will not, directly or indirectly, individually or on behalf of any other person
or entity:
(a) engage in any activity that can be reasonably expected to result in a
competitive harm to the Company or any of the Company’s Subsidiaries or
affiliates (collectively, the “Company Group”) in any region of the United
States in which the business of the Company Group is being conducted; or
(b) solicit for hire, hire or employ (whether as an officer, director or
insurance agent) any person who is an employee or independent contractor of any
member of the Company Group or has been an employee or independent contractor of
any member of the Company Group at any time during the six-month period prior to
the Executive’s termination of employment or solicit, aid or induce any such
person to leave his or her employment with any member of the Company Group to
accept employment with any other person or entity.
(c) Executive’s ownership of less than one percent (1%) of any class of stock in
a publicly-traded corporation shall not be deemed a breach of this Section 12.

 

7



--------------------------------------------------------------------------------



 



(d) The Executive acknowledges and agrees that a violation of the foregoing
provisions of Section 11 or Section 12 would result in material detriment to the
Company would cause irreparable harm to the Company, and that the Company’s
remedy at law for any such violation would be inadequate. In recognition of the
foregoing, the Executive agrees that, in addition to any other relief afforded
by law or this Agreement, including damages sustained by a breach of this
Agreement and without the necessity or proof of actual damages, the Company
shall have the right to enforce this Agreement by specific remedies, which shall
include, among other things, temporary and permanent injunctions, it being the
understanding of the undersigned parties hereto that damages and injunctions all
shall be proper modes of relief and are not to be considered as alternative
remedies.
13. Compliance with Section 409A of the Code. This Agreement is intended to
comply and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. To the extent that a payment and/or benefit owed or due to the
Executive under this Agreement is subject to Section 409A of the Code, it shall
be paid in a manner that complies with Section 409A of the Code, including
proposed, temporary or final regulations or any other guidance issued by the
Secretary of the Treasury and the Internal Revenue Service with respect thereto
(the “409A Guidance”). Any provision of this Agreement that would cause a
payment and/or benefit to fail to satisfy Section 409A of the Code shall have no
force and effect until amended to comply with Code Section 409A (which amendment
shall be effected and may be retroactive to the extent permitted by the 409A
Guidance).
14. Prior Agreement. As of the Effective Date, this Agreement supersedes any and
all prior and/or contemporaneous agreements, either oral or in writing, between
the parties hereto with respect to the subject matter hereof, except for the
retention compensation program, which shall continue pursuant to its current
terms and conditions that were communicated to the Executive. Each party to this
Agreement acknowledges that no representations, inducements, promises, or other
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, pertaining to the subject matter hereof, which are not
embodied herein, and that no prior and/or contemporaneous agreement, statement
or promise pertaining to the subject matter hereof that is not contained in this
Agreement shall be valid or binding on either party.
15. Withholding of Taxes. The Company may withhold from any amounts payable or
transfer made under any compensation or other amount owing to the Executive
under this Agreement all applicable federal, state, city or other withholding
taxes as the Company is required to withhold pursuant to any law or government
regulation or ruling.

 

8



--------------------------------------------------------------------------------



 



16. Successors and Binding Agreement.
(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company or of any Subsidiary
or any division or business unit thereof for which the Executive performs
services, by agreement in form and substance satisfactory to the Executive (and
any such successor, the “Successor”), expressly to assume and agree to perform
this Agreement in the same manner and to the same extent the Company would be
required to perform if no such succession had taken place. Notwithstanding
anything in this Agreement to the contrary, the Executive acknowledges and
agrees that to the extent the Executive is offered and accepts comparable
employment with such Successor, the Executive will not be entitled to receive
any severance/termination compensation payments and benefits, as provided
pursuant to the terms and conditions of Section 9 or otherwise under this
Agreement, from the Company in connection with such acquisition/transaction with
the Successor. To the extent the Executive is offered but does not accept an
offer of comparable employment from such Successor on terms and conditions set
forth in this Agreement, any non-acceptance of employment will be treated as a
voluntary termination of employment without Good Reason by the Executive in
accordance with the provisions of this Agreement. This Agreement will be binding
upon and inure to the benefit of the Company and any successor to the Company,
including without limitation any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Company or of any Subsidiary
or any division or business unit thereof for which the Executive performs
services whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.
(b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.
(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 16(a) and 16(b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by the Executive’s will or by
the laws of descent and distribution and, in the event of any attempted
assignment or transfer contrary to this Section 16(c), the Company shall have no
liability to pay any amount so attempted to be assigned, transferred or
delegated.
17. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five (5) business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three (3) business days after having been sent by
a nationally recognized overnight courier service such as Federal Express, UPS,
or Purolator, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive offices and to the Executive at his
principal residence, or to such other address as any party may have furnished to
the other in writing and in accordance herewith, except that notices of changes
of address shall be effective only upon receipt.
18. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State.

 

9



--------------------------------------------------------------------------------



 



19. Indemnification. The Company will indemnify the Executive (and his legal
representative or other successors) to the fullest extent permitted (including a
payment of expenses in advance of final disposition of a proceeding) by
applicable law, and the Executive shall be entitled to the protection of any
insurance policies the Company may elect to maintain generally for the benefit
of its directors and officers, against all costs, charges and expenses
whatsoever incurred or sustained by him or his legal representatives (including
but not limited to any judgment entered by a court of law) at the time such
costs, charges and expenses are incurred or sustained, in connection with any
action, suit or proceeding to which the Executive (or his legal representatives
or other successors) may be made a party by reason of his having accepted
employment with the Company or by reason of his being or having been a director,
officer or employee of the Company, or any Subsidiary of the Company, or his
serving or having served any other enterprise as a director, officer or employee
at the request of the Company, and to the extent the Company maintains such an
insurance policy or policies, the Executive shall be covered by such policy or
policies, in accordance with its or their terms to the maximum extent of the
coverage available for any Company officer or director. The Executive’s rights
under this Section 19 shall continue without time limit for so long as he may be
subject to any such liability, whether or not the Employment Term may have
ended.
20. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances will not be affected, and the
provision so held to be invalid or unenforceable will be reformed to the extent
(and only to the extent) necessary to make it enforceable or valid.
21. Survival of Provisions. Notwithstanding any other provision of this
Agreement, the parties’ respective rights and obligations under Sections 8, 9,
10, 11, 12, 13, 15, 18, 19 and 21 will survive any termination or expiration of
this Agreement or the termination of the Executive’s employment for any reason
whatsoever.
22. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. Unless otherwise noted, references to “Sections” are
to sections of this Agreement. The captions used in this Agreement are designed
for convenient reference only and are not to be used for the purpose of
interpreting any provision of this Agreement.
23. Defined Terms.
(a) “409A Guidance” has the meaning specified in Section 13.
(b) “Agreement” has the meaning specified in the introductory paragraph herein.
(c) “Annual Bonus Percentage” has the meaning specified in Section 4(b).

 

10



--------------------------------------------------------------------------------



 



(d) “Base Salary” has the meaning specified in Section 4(a).
(e) “Board” means the Board of Directors of the Company.
(f) “Call Right” has the meaning specified in Section 8(d).
(g) “Cause” means the occurrence of any of the following:
(i) the Executive commits an act of gross negligence, willful misconduct, fraud,
embezzlement, misappropriation or breach of fiduciary duty against the Company
or any of its affiliates or Subsidiaries, or shall be convicted by a court of
competent jurisdiction of, or shall plead guilty or nolo contendere to, any
felony or any crime involving moral turpitude or any crime which reasonably
could affect the reputation of the Company or the Executive’s ability to perform
the duties required under this Agreement;
(ii) the Executive commits a material breach of any of the covenants in this
Agreement or the Stockholders Agreement, which breach has not been remedied
within 30 days of the delivery to the Executive by the Board of written notice
of the facts constituting the breach, and which breach if not cured, would have
a material adverse effect on the Company; or
(iii) the Executive habitually and willfully neglects his obligations under this
Agreement or the Executive’s duties as an employee of the Company.
(h) “Code” means the Internal Revenue Code of 1986, as amended.
(i) “Commencement Date” has the meaning specified in Section 2.
(j) “Committee” means the Executive Compensation Committee of the Board.
(k) “Company” has the meaning specified in the introductory paragraph of this
Agreement.
(l) “Company Group” has the meaning specified in Section 12(a).
(m) “Confidential Information” has the meaning specified in Section 11.
(n) “Disability” shall mean the Executive’s incapacity due to physical or mental
illness to substantially perform his duties on a full-time basis for at least 26
consecutive weeks or an aggregate period in excess of 26 weeks in any one fiscal
year, and within 30 days after a notice of termination is thereafter given by
the Company, the Executive shall not have returned to the full-time performance
of the Executive’s duties; provided, however, if the Executive shall not agree
with a determination to terminate his employment because of Disability, the
question of the Executive’s Disability shall be subject to the certification of
a qualified medical doctor selected by the Company or its insurers and
acceptable to the Executive or, in the event of the Executive’s incapacity to
accept a doctor, the Executive’s legal representative.

 

11



--------------------------------------------------------------------------------



 



(o) “Effective Date” has the meaning specified in the introductory paragraph of
this Agreement.
(p) “Employment Term” has the meaning specified in Section 2.
(q) “Excise Tax” has the meaning specified in Section 10.
(r) “Executive” has the meaning specified in the introductory paragraph of this
Agreement.
(s) “Good Reason” means termination of employment by the Executive with written
notice to the Company within 90 days following the occurrence, without the
Executive’s consent, of any the following events (after failure of the Company
to cure in thirty (30) days):
(i) the reduction of the Executive’s position or responsibilities from that of
Chief Financial Officer of the Company;
(ii) a decrease in the Executive’s Base Salary or Target Bonus Percentage, other
than in the case of a decrease for a majority of similarly situated executives
of the Company;
(iii) a reduction in the Executive’s participation in the Company’s benefit
plans and policies to a level materially less favorable to the Executive unless
such reduction applies to a majority of the senior level executives of the
Company; or
(iv) the announcement of the relocation of the Executive’s primary place of
employment to a location 50 or more miles from the current headquarters.
(t) “Gross-Up Payment” has the meaning specified in Section 10.
(u) “HealthMarkets Affiliates” has the meaning specified in paragraph 1 of
Exhibit B attached hereto.
(v) “Initial Employment Term” has the meaning specified in Section 2.
(w) “IPO” has the meaning specified in the Stockholders Agreement.
(x) “MOP” means the Company’s 2006 Management Option Plan, as may be amended
from time to time.
(y) “National Firm” has the meaning specified in paragraph 1 of Exhibit C
attached hereto.
(z) “Option Rights” has the meaning specified in the MOP.

 

12



--------------------------------------------------------------------------------



 



(aa) “Payment” has the meaning specified in Section 10.
(bb) “Payment Period” means the one-year period following the later of (i) the
Executive’s date of termination of employment with the Company or (ii) the first
business day after the date that is six (6) months following the date of the
Executive’s separation from service with the Company to the extent required in
order to avoid the imposition of taxes or penalties under Code Section 409A
(cc) “Release” has the meaning specified in the introductory paragraph of
Exhibit B attached hereto.
(dd) “Renewal Term” has the meaning specified in Section 2.
(ee) “Reporting Person” has the meaning specified in Section 3(a).
(ff) “Restricted Period” has the meaning specified in Section 12.
(gg) “Revocation Date” has the meaning specified in paragraph 3 of Exhibit B
attached hereto.
(hh) “Stockholders Agreement” means the Stockholders Agreement by and among
investment funds affiliated with The Blackstone Group, L.P., Goldman Sachs & Co.
and DLJ Merchant Banking Partners IV, L.P., the Company, the Executive, and
other signatories thereto, dated April 5, 2006, as may be amended from time to
time.
(ii) “Stock Option” means an Option Right.
(jj) “Subsidiary” shall mean any entity, corporation, partnership (general or
limited), limited liability company, firm, business organization, enterprise,
association or joint venture in which the Company directly or indirectly
controls ten percent (10%) or more of the voting interest.
(kk) “Successor” has the meaning specified in Section 16(a).
(ll) “Target Bonus Percentage” has the meaning specified in Section 4(b).
(mm) “Termination Payments” has the meaning specified in Section 9(a).
(nn) “Underpayment” has the meaning specified in paragraph 1 of Exhibit C
attached hereto.
24. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, with the Company signatory listed below having been duly
authorized by the Company to enter into this Agreement by the Company, the
parties hereto have executed this Agreement as of the day and year first
written.

                  K. Alec Mahmood            HealthMarkets, Inc.
      By:           Kenneth J. Fasola        Chief Executive Officer     

 

14



--------------------------------------------------------------------------------



 



Exhibit A
Position: Chief Financial Officer
Reporting Person: Chief Executive Officer
Outside Activities: None

Base Salary:   $400,000, or such higher amount resulting from one or more
subsequent increases in Base Salary by the Committee pursuant to Section 4(a).

Target Bonus Percentage: 75%
Annual Bonus Percentage: 150%

 

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Release
In consideration of the payments and promises contained in your Employment
Agreement with the Company dated August [•], 2011, and in full compromise and
settlement of any of your potential claims and causes of action relating to or
arising out of your employment relationship with the Company or the termination
of that relationship, and any and all other claims or causes of action that you
have or may have against the HealthMarkets Affiliates (as defined below) up to
the date of execution of this release (the “Release”), you hereby:
1. knowingly and voluntarily agree to irrevocably and unconditionally waive and
release the Company and any other entity controlled by, controlling or under
common control with the Company, and their respective predecessors and
successors and their respective directors, officers, employees, representatives,
attorneys, including all persons acting by, through, under or in concert with
any of them (collectively, the “HealthMarkets Affiliates”), from any and all
charges, complaints, claims, liabilities, obligations, promises, sums of money,
agreements, controversies, damages, actions, lawsuits, rights, demands,
sanctions, costs (including attorneys’ fees), losses, debts and expenses of any
nature whatsoever, existing on, or at any time prior to, the date hereof in law,
in equity or otherwise, which you, your successors, heirs or assigns had or have
upon or by reason of any fact, matter, cause, or thing whatsoever, and
specifically including any matter that may be based on the sole or contributory
negligence (whether active, passive or gross) of any HealthMarkets Affiliate.
This release includes, but is not limited to, a release of all claims or causes
of action arising out of or relating to your employer-employee relationship with
the Company or the termination of that relationship, and any other claim,
including, without limitation, alleged breach of express or implied written or
oral contract, alleged breach of employee handbook, alleged wrongful discharge,
and tort claims, or claims or causes of action arising under any federal, state,
or local law, including, but not limited to, the Age Discrimination in
Employment Act, 29 U.S.C. § 621, et seq., the Reconstruction Era Civil Rights
Act of 1866 and 1871, 42 U.S.C. §§ 1981 and 1983, the Civil Rights Act of 1964,
Title VII, 42 U.S.C. §§ 2000(e) et seq., The Civil Rights Act of 1991, 42 U.S.C.
§ 1981(a) et seq., the Equal Pay Act of 1963, 29 U.S.C. § 206(d) et seq., the
Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 et seq. the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. §§ 2101-2109, the Sarbanes-Oxley Act of
2002, as amended, and any claim under any other statutes of the State of Texas,
or other jurisdictions, and the facts, circumstances, allegations, and
controversies relating or giving rise thereto that have accrued to the date of
execution of this Release;

 

B-1



--------------------------------------------------------------------------------



 



2. agree that you will not commence, maintain, initiate, or prosecute, or cause,
encourage, assist, volunteer, advise or cooperate with any other person to
commence, maintain, initiate or prosecute, any action, lawsuit, proceeding,
investigation, or claim before any court, legislative body or committee, or
administrative agency (whether state, federal or otherwise) against the
HealthMarkets Affiliates relating to any claims, liabilities, obligations,
promises, sums of money, agreements, controversies, damages, actions, lawsuits,
rights, demands, sanctions, costs (including attorneys’ fees), losses, debts and
expenses described in the foregoing Paragraph 1; provided, however, that,
notwithstanding anything to the contrary in the foregoing, nothing hereunder
shall be deemed to affect, impair or diminish in any respect (i) any vested
rights as of the date of termination or entitlement you may have under the
HealthMarkets 401(k) and Savings Plan; (ii) any other vested rights as of the
date of termination you may have under any employee plan or program in which you
have participated in your capacity as an employee of the Company or any other
HealthMarkets Affiliate; (iii) your right to seek to collect unemployment
benefits that you may be entitled to as a result of your employment with the
Company or your right to seek benefits under workers’ compensation insurance, if
applicable; (iv) your rights under this Release; including but not limited to
your right to bring a claim for breach of this Release; (v) any rights you may
have under that Section 19 (Indemnification) of the Employment Agreement and
certain Indemnification Agreement, dated as of April 24, 2007 between you and
the Company (which Indemnification Agreement the Company, by its signature
hereto, confirms shall remain in full force and effect in accordance with the
terms thereof); (vi) any rights to indemnification that you have or may have
under the terms of the HealthMarkets Amended and Restated Bylaws; or (vii) your
right to bring a claim under the Age Discrimination in Employment Act to
challenge the validity of this Release, to file a charge under the civil rights
statutes, or to otherwise participate in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission or other investigative
agency;
3. acknowledge that: (i) this entire Release is written in a manner calculated
to be understood by you; (ii) you have been advised to consult with an attorney
before executing this Release; (iii) you were given a period of twenty-one days
within which to consider this Release; and (iv) to the extent you execute this
Release before the expiration of the twenty-one-day period, you do so knowingly
and voluntarily and only after consulting your attorney. You shall have the
right to cancel and revoke this Release during a period of seven days following
the date on which you execute it, and this Release shall not become effective,
and no money will be paid to you in respect of severance, until the day after
the expiration of such seven-day period (the “Revocation Date”). In order to
revoke this Release, you shall deliver to the Company, prior to the expiration
of said seven-day period, a written notice of revocation. Upon such revocation,
this Release shall be null and void and of no further force or effect;
4. agree to make yourself reasonably available to the Company following the date
of your termination to assist the HealthMarkets Affiliates, as may be requested
by the Company at mutually convenient times and places, with respect to the
business of the Company and pending and future litigations, arbitrations,
governmental investigations or other dispute resolutions relating to or in
connection with the Company; and
5. agree not to, either in writing or by any other medium, make any disparaging
or derogatory statement about the HealthMarkets Affiliates or any of their
respective officers, directors, employees, affiliates, Subsidiaries, successors,
assigns or businesses, as the case may be; provided, however, that you may make
such statements as are necessary to comply with law.

 

B-2



--------------------------------------------------------------------------------



 



Exhibit C
EXCISE TAX GROSS-UP PROCEDURAL PROVISIONS
1. Subject to the provisions of Paragraph 5, all determinations required to be
made under Section 10 of the Agreement and this Exhibit C, including whether an
Excise Tax is payable by the Executive and the amount of such Excise Tax and
whether a Gross-Up Payment is required to be paid by the Company to the
Executive and the amount of such Gross-Up Payment, if any, will be made by a
nationally recognized accounting firm selected by the Company (the “National
Firm”). The Company will direct the National Firm to submit its determination
and detailed supporting calculations to both the Company and the Executive
within thirty (30) calendar days after the date of termination of the
Executive’s employment, if applicable, and any such other time or times as may
be requested by the Company or the Executive. If the National Firm determines
that any Excise Tax is payable by the Executive, the Company will pay the
required Gross-Up Payment to the Executive within five (5) business days after
receipt of such determination and calculations with respect to any Payment to
the Executive. If the National Firm determines that no Excise Tax is payable by
the Executive with respect to any material benefit or amount (or portion
thereof), it will, at the same time as it makes such determination, furnish the
Company and the Executive with an opinion that the Executive has substantial
authority not to report any Excise Tax on Executive’s federal, state or local
income or other tax return with respect to such benefit or amount. As a result
of the uncertainty in the application of Section 4999 of the Code and the
possibility of similar uncertainty regarding applicable state or local tax law
at the time of any determination by the National Firm hereunder, it is possible
that Gross-Up Payments that will not have been made by the Company should have
been made (an “Underpayment”), consistent with the calculations required to be
made hereunder. In the event that the Company exhausts or fails to pursue its
remedies pursuant to Paragraph 5 and the Executive thereafter is required to
make a payment of any Excise Tax, the Executive will direct the National Firm to
determine the amount of the Underpayment that has occurred and to submit its
determination and detailed supporting calculations to both the Company and the
Executive as promptly as possible. Any such Underpayment will be promptly paid
by the Company to, or for the benefit of, the Executive within five (5) business
days after receipt of such determination and calculations.
2. The Company and the Executive will each provide the National Firm access to
and copies of any books, records and documents in the possession of the Company
or the Executive, as the case may be, reasonably requested by the National Firm,
and otherwise cooperate with the National Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
Paragraph 1. Any determination by the National Firm as to the amount of the
Gross-Up Payment will be binding upon the Company and the Executive.
3. The federal, state and local income or other tax returns filed by the
Executive will be prepared and filed on a consistent basis with the
determination of the National Firm with respect to the Excise Tax payable by the
Executive. The Executive will report and make proper payment of the amount of
any Excise Tax, and at the request of the Company, provide to the Company true
and correct copies (with any amendments) of the Executive’s federal income tax
return as filed with the Internal Revenue Service and corresponding state and
local tax returns, if relevant, as filed with the applicable taxing authority,
and such other documents reasonably requested by the Company, evidencing such
payment. If prior to the filing of the Executive’s federal income tax return, or
corresponding state or local tax return, if relevant, the National Firm
determines that the amount of the Gross-Up Payment should be reduced, the
Executive will within five (5) business days pay to the Company the amount of
such reduction.
4. The fees and expenses of the National Firm for its services in connection
with the determinations and calculations contemplated by Paragraph 1 will be
borne by the Company. If such fees and expenses are initially paid by the
Executive, the Company will reimburse the Executive the full amount of such fees
and expenses within five (5) business days after receipt from the Executive of a
statement therefor and reasonable evidence of Executive’s payment thereof.

 

C-1



--------------------------------------------------------------------------------



 



5. The Executive will notify the Company in writing of any claim by the Internal
Revenue Service or any other taxing authority that, if successful, would require
the payment by the Company of a Gross-Up Payment. Such notification will be
given as promptly as practicable but no later than ten (10) business days after
the Executive actually receives notice of such claim and the Executive will
further apprise the Company of the nature of such claim and the date on which
such claim is requested to be paid (in each case, to the extent known by the
Executive). The Executive will not pay such claim prior to the expiration of the
30-calendar-day period following the date on which Executive gives such notice
to the Company or, if earlier, the date that any payment of amount with respect
to such claim is due. If the Company notifies the Executive in writing prior to
the expiration of such period that it desires to contest such claim, the
Executive will:
(a) provide the Company with any written records or documents in Executive’s
possession relating to such claim reasonably requested by the Company;
(b) take such action in connection with contesting such claim as the Company
reasonably requests in writing from time to time, including without limitation
accepting legal representation with respect to such claim by an attorney
competent in respect of the subject matter and reasonably selected by the
Company;
(c) cooperate with the Company in good faith in order effectively to contest
such claim; and

 

C-2



--------------------------------------------------------------------------------



 



(d) permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company will bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and will indemnify and hold harmless the Executive, on an after-tax
basis, for and against any Excise Tax or income or other tax, including interest
and penalties with respect thereto, imposed as a result of such representation
and payment of costs and expenses. Without limiting the foregoing provisions of
this Paragraph 5, the Company will control all proceedings taken in connection
with the contest of any claim contemplated by this Paragraph 5 and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim
(provided, however, that the Executive may participate therein at Executive’s
own cost and expense) and may, at its option, either direct the Executive to pay
the tax claimed and sue for a refund or contest the claim in any permissible
manner, and the Executive agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Company determines; provided, however, that
if the Company directs the Executive to pay the tax claimed and sue for a
refund, the Company will advance the amount of such payment to the Executive on
an interest-free basis and will indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income or other tax, including interest
or penalties with respect thereto, imposed with respect to such advance; and
provided further, however, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which the contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of any such contested claim
will be limited to issues with respect to which a Gross-Up Payment would be
payable hereunder, and the Executive will be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or any
other taxing authority.
6. If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Paragraph 5, the Executive receives any refund with respect to such
claim, the Executive will (subject to the Company’s complying with the
requirements of Paragraph 5) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after any taxes
applicable thereto). If, after the receipt by the Executive of an amount paid by
the Company pursuant to Paragraph 5, a determination is made that the Executive
is not entitled to any refund with respect to such claim and the Company does
not notify the Executive in writing of its intent to contest such denial or
refund prior to the expiration of thirty (30) calendar days after such
determination, then such payment will be forgiven and will not be required to be
repaid and the amount of any such payment will offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid by the Company to the
Executive pursuant to Section 10 and this Exhibit C.

 

C-3



--------------------------------------------------------------------------------



 



7. Notwithstanding any provision of this Agreement to the contrary, but giving
effect to any redetermination of the amount of Gross-Up payments otherwise
required by this Exhibit C, if (A) but for this sentence, the Company would be
obligated to make a Gross-Up Payment to the Executive, (B) the aggregate
“present value” of the “parachute payments” to be paid or provided to the
Executive under this Agreement or otherwise does not exceed 1.10 multiplied by
three times the Executive’s “base amount,” then the payments and benefits to be
paid or provided under this Agreement will be reduced (or repaid to the Company,
if previously paid or provided) to the minimum extent necessary so that no
portion of any payment or benefit to the Executive, as so reduced or repaid,
constitutes an “excess parachute payment.” For purposes of this Paragraph 7, the
terms “excess parachute payment,” “present value,” “parachute payment,” and
“base amount” will have the meanings assigned to them by Section 280G of the
Code. The determination of whether any reduction in or repayment of such
payments or benefits to be provided under this Agreement is required pursuant to
this Paragraph 7 will be made at the expense of the Company by the National
Firm. Appropriate adjustments will be made to amounts previously paid to the
Executive, or to amounts not paid pursuant to this Paragraph 7, as the case may
be, to reflect properly a subsequent determination that the Executive owes more
or less Excise Tax than the amount previously determined to be due. In the event
that any payment or benefit intended to be provided under this Agreement or
otherwise is required to be reduced or repaid pursuant to this Paragraph 7, the
Executive will be entitled to designate the payments and/or benefits to be so
reduced or repaid in order to give effect to this Paragraph 7. The Company will
provide the Executive with all information reasonably requested by the Executive
to permit the Executive to make such designation. In the event that the
Executive fails to make such designation within ten (10) business days prior to
the Termination Date or other due date, the Company may effect such reduction or
repayment in any manner it deems appropriate.

 

C-4